Citation Nr: 1740373	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a seizure disorder, to include epilepsy.


ATTORNEY FOR THE BOARD

S. Becker, Counsel












INTRODUCTION

The Appellant served in the California Army National Guard from December 1975 to April 1976.  His service included a period of active duty for training (ACDUTRA) from March 1976 to April 1976.  This current matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection for epilepsy was denied therein.  The Veteran appealed that determination.  In January 2014, May 2015, and February 2016, the Board remanded this matter for additional development.  Following the February 2017 supplemental statement of the case (SSOC) last adjudicating this matter, the Appellant submitted additional pertinent evidence.  

Such evidence is initially reviewed by the agency of original jurisdiction (AOJ), which here is the RO, unless this right is waived or the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c).  Waiver is automatic when there is no written indication to the contrary for matters involving substantive appeals received on or after February 2, 2013.  38 U.S.C.A. § 7105(e)(1).  The substantive appeal concerning this matter was received in September 2013.  As the Appellant has not provided any statement requesting initial review by the AOJ, it is undertaken by the Board herein.  Review of the claims file shows that adjudication of this matter now can proceed.  The Board has recharacterized the issue involved as set forth above to be more encompassing for the Appellant's benefit.  


FINDING OF FACT

The Appellant currently has a seizure disorder that was neither incurred nor aggravated in his service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a seizure disorder, to include epilepsy, have not been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A July 2011 letter to the Appellant set forth the criteria for establishing service connection, the evidence required to do so, and his as well as VA's respective duties for obtaining evidence.  It also set forth how an initial rating and an effective date are assigned if service connection is granted.  Further, it is dated prior to initial adjudication via the May 2013 rating decision.  Service treatment records, service personnel records, Social Security Administration (SSA) records, and post-service private treatment records have been obtained.  In March 2014, the Appellant underwent a VA medical examination.  It included a medical opinion, and addendum VA medical opinions were rendered in June 2015 and September 2015.  
Given the aforementioned, the Board finds that there has been at least substantial compliance with its previous remand directives concerning the duties to notify and assist.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  That the Appellant has not raised any deficiencies with either duty finally is of import.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  

II.  Service Connection

A veteran is one who had active military, naval, or air service and was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, or air service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury (but not a disease) resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty performed by Reserves for training purposes and full-time duty performed by members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  It usually includes an initial period of training and two weeks of annual training.  

Members of the National Guard, who usually serve under the command of a state governor, otherwise must have been ordered into federal service by the President to be eligible for veterans benefits.  Allen v. Nicholson, 21 Vet. App. 54 (2007); Clark v. United States, 322 F.3d 1358 (Fed. Cir. 2003).  One such benefit is the receipt of compensation for a disability that is service-connected.  Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability either was incurred in the line of duty during active military, naval, or air service, or, if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Establishing service connection thus usually requires a current disability, the incurrence or aggravation of an injury or disease during such service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when manifested, whether or not diagnosed, to a compensable degree within the first year after service that was for 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply to periods of ACDUTRA and INACDUTRA as it is only for veterans.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Additional presumptions exist to facilitate the establishment of service connection.  Sound condition upon entrance into service is presumed, except for any defects noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease also is presumed to have been aggravated by service when there is an increase (worsening) in disability during service, unless this increase was due to natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Once again, however, these presumptions are only for veterans and thus usually do not apply to ACDUTRA and INACDUTRA periods.  Paulson, 7 Vet. App. at 466; Biggins, 1 Vet. App. at 474.  Establishing aggravation of a preexisting injury or disease during a period of ACDUTRA indeed requires that an increase in disability occurred during as well as that this increase was caused by that period.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

According to the Appellant's service personnel records, his only service was the ACDUTRA period from March 1976 to April 1976.  This was his initial period of training in the California Army National Guard.  It was ordered by direction of the Secretary of the Army, with the consent of the Governor of California.  The Appellant is eligible for veterans benefits such as service connection in light of this federal service for training purposes, in other words.  Yet, he must met the criteria for this benefit without relying on any presumptions, since he is not achieved veteran status.  Presumptive service connection therefore is not available to him notwithstanding that epilepsies are considered chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Appellant filed his claim in June 2011.  SSA and private treatment records dated from around then as well as subsequently confirm that he has a current disability.  In particular, they include diagnoses such as seizure disorder, general seizure disorder, general tonic-clonic seizures, and epilepsy.  A diagnosis of tonic-clonic or grand mal (generalized convulsive) seizures also was made at the March 2014 VA medical examination.  The Appellant and K.W., who appears to be his spouse, contend that his seizures began during his ACDUTRA service and have continued ever since.  They acknowledge, however, that he suffered a head injury prior to this service.  

SSA and private treatment records indeed document the Appellant's involvement in a motor vehicle accident (MVA) in July 1973.  It left him unconscious.  During his hospitalization, diagnostic testing revealed diffuse cerebral dysfunction.  The final diagnosis was cerebral contusion with subdural hygroma, for which a craniotomy was performed.  Repeat diagnostic testing in September 1973 showed much improvement, however.  Service treatment records reflect that the Appellant reported a prior head injury at his December 1975 enlistment examination.  Upon further evaluation, he indeed had no residual complaints as a result of his head injury.  He instead noted his active participation in sports.  Yet, he complained of headaches, dizziness, and problems remembering multiple times just days after beginning his ACDUTRA service in March 1976.

Upon evaluation, the only finding was a healed surgical scar in the temporal region.  It was determined that the Appellant was unable to adjust to the rigors of training, which resulted in somatization of symptoms attributable to his previous craniotomy.  The final diagnosis was acute severe adjustment reaction to adult life.  This was deemed to have existed prior to his ACDUTRA service, without aggravation therein.  Indeed, the Appellant admitted knowing he had nervous trouble for at least two years prior to his enlistment.  His DD214 conveys that he was separated for "failure to meet established physical standards, no disability."  SSA and private treatment records document that he was hospitalized after having convulsions in December 1976.  The Appellant complained of a headache immediately thereafter, but he reported only occasional headaches following his craniotomy.  

Diagnostic testing confirmed that the Appellant's convulsions were a seizure.  This was noted to be his first seizure.  The final diagnosis was post craniotomy seizure disorder.  The Appellant has had seizures, sometimes only occasionally and sometimes more frequently, ever since.  Diagnoses similar to the aforementioned, in alluding to his history, subsequently were made.  They include seizure disorder secondary to post-traumatic organic brain syndrome in August 1979, organic brain syndrome and seizure disorder secondary to head injury in April 1985, epilepsy secondary to old head trauma in March 2003, seizure disorder secondary to head trauma in October 2003, seizure disorder as a result of a 1973 MVA in March 2006, and history of long-standing post-traumatic seizure disorder in April 2012.  

Given the above, the Appellant's 1973 head injury preexisted his ACDUTRA service.  Yet, no diagnosis was made, and seizures were not even suspected immediately following this head injury or during this service.  Service records do not support the Appellant's statements that he and his parents were told his separation from service was due to him having a seizure.  They indeed appear to be a product of misremembering, misunderstanding, or misrepresentation.  Robinette v. Brown, 8 Vet. App. 69 (1995) (concluding that a layperson's account of what a medical professional said is attenuated and unreliable).  Service records also do not support statements by the Appellant and K.W. that the symptoms he suffered during service were those of a seizure.  Mention of a seizure indeed would be expected if one had been contemplated.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing that an omission in a record suggests absence if presence generally would have been recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

A lay person is competent to recount what is personally experienced or witnessed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Appellant accordingly can relate the symptoms he experienced during his ACDUTRA service.  For K.W. to relate them, she must have known the Appellant at the time as well as either been present with him or otherwise had knowledge related to him (such as a phone call between them about how he was feeling).  Yet, it is unclear when she met him or, even assuming they knew each other, how she is aware of his symptoms during service.  In any event, neither the Appellant nor K.W. is competent to identify his symptoms during service as those of a seizure.  As lay persons, they can diagnose simple and readily observable conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Barr, 21 Vet. App. at 303 (varicose veins); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Diagnosis of complex conditions like seizures requires medical expertise they lack.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jones v. West, 12 Vet. App. 460 (1999).  

Although the medical opinion accompanying the March 2014 VA examination noted that onset of the Appellant's seizures was during his ACDUTRA service, the sole basis for that notation was statements made by K.W.  The September 2015 addendum VA medical opinion (rendered by the same physician) noted that service records do not suggest any seizure during this service.  SSA and private treatment records finally contain reports that the Appellant has had seizures since his 1973 head injury.  In other words, they preexisted his service and by extension likely occurred during it.  The basis for these reports is unknown, however.  They also are in conflict with other SSA and private treatment records, as well as the March 2014 VA medical opinion, conveying that the Appellant's seizures began a few years following the head injury.  December 1976, three-and a-half years after the MVA causing the head injury and 8 months after separation from service, indeed is when a seizure first was mentioned and a diagnosis first was made.  

Seizures, in sum, did not preexist the Appellant's ACDUTRA service but rather began soon thereafter.  Yet, SSA and private treatment records as well as the March 2014 VA medical opinion all have attributed them to the head injury which did preexist this service.  Indeed, the opinion indicated that this injury put the Appellant at higher risk for seizures.  The June 2015 addendum VA medical opinion further interpreted diagnostic testing as showing abnormal electrical activity in the brain, which can lead to seizures, prior to service.  The Appellant's diagnosis, in that sense, was deemed to have preexisted service albeit in an asymptomatic (seizure free) state.  It then was found to be less likely than not that his preexisting injury/diagnosis was aggravated during service.  An increase to becoming symptomatic by manifesting seizures was described as natural progression following abnormal electrical brain activity.  

As such, the increase to manifestation of seizures was a regular or expected evolution of the Appellant's preexisting head injury/diagnosis such that the increase was wholly unrelated to his ACDUTRA service.  The March 2014 VA medical opinion highlighted the short duration of this service.  The September 2015 VA medical opinion similarly emphasized that the Appellant's stress and inability to adjust to the rigors of training during ACDUTRA service was less likely than not to have aggravated his preexisting injury/diagnosis beyond natural progression.  It was not a trigger that ultimately caused the increase to manifestation of seizures.  The explanation was that a seizure would be expected to, but did not, occur immediately after stress if triggered by it.  That the first seizure did not occur until 8 months after service indeed is reiterated from above.  The increase to having seizures, in sum, neither occurred during nor was caused by the Appellant's ACDUTRA service.  

The aforementioned VA medical opinion and addendum medical opinions, which were against the Appellant's current seizure disorder having a nexus to his ACDUTRA service, are highly probative.  They were rendered in consideration of an examination of the Appellant and a review of his history.  They also contained an explanation with respect to the conclusions reached.  No opposing medical opinions exist.  In fact, the only opposing opinions for a nexus come from the Appellant and K.W.  Sometimes, a lay person can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Yet whether there is a nexus here falls outside the competence of lay persons in light of the complexities involved with seizures and seizure disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Jandreau, 429 F.3d at 1372.  

Indeed, the Appellant's and K.W.'s opinions are conclusory in nature.  They are based on a belief, proven herein to be erroneous, that his seizures began during his ACDUTRA service.  It follows that they are not very probative.  The VA medical opinion and addendum medical opinions against service connection, in sum, outweigh the opinions of the Appellant and K.W. for service connection.  This means the evidence against and for service connection is not in approximate balance.  As such, there is no benefit of the doubt to afford to the Appellant.  Service connection, in conclusion, has not been established and cannot be presumed.  The Appellant's claim for such for a seizure disorder, to include epilepsy, is denied.  


ORDER

Service connection for a seizure disorder, to include epilepsy, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


